Title: To Benjamin Franklin from Claude-Mammès de Pahin Champlain de La Blancherie, 22 November 1779
From: La Blancherie, Claude-Mammès Pahin de Champlain de
To: Franklin, Benjamin


Monsieur,
Paris Le 22 9bre. 1779
Accablé des affaires qui sont la suite des vacances, et de celles que la reprise de mon travail occasionne, Je n’ai que le temps de faire recommander à votre protection et de vous prier de couvrir de votre œgyde, l’Etablissement qui en est l’objet; ayant lhonneur de vous remercier infiniment de tous les témoignages que vous lui en avez déja donné, et dont je fais ma gloire et ma récompense.
Je vous Supplie aussi Monsieur d’honnorer de votre présence la prochaine assemblée du mercredi 24.
Il m’est tres doux de vous demander une grace, puisqu’elle me procure l’occasion de vous faire ma cour, et de mettre à vos pieds les hommages du profond respect avec lequel je Suis Monsieur, le Docteur, de Votre Excellence Votre trés humble et trés obéissant Serviteur
La Blancherie
M. franklin.
 Notation: La Blancherie 22 9bre. 1779.—
